IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MELVIN AMODEO,                        :   No. 34 WAP 2016
                                      :
                   Appellant          :   Appeal from the Order of the
                                      :   Commonwealth Court dated October 21,
                                      :   2016 at No. 536 MD 2016.
           v.                         :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                   Appellee           :


                                    ORDER


PER CURIAM


     AND NOW, this 19th day of July, 2017, the Order of the Commonwealth Court is

hereby AFFIRMED.